J. R. Swan, J.
The fees of the county treasurer are limited and prescribed by law. No officer, whose compensation is regulated *by fees, can charge for a particular service, unless the law specifically gives him fees for that service. The law- under consideration, abolished the office of township treasurer, and devolved most of the duties of the township treasurer upon the county treasurer ; but gave no fees therefor.
Fees are not allowed upon an implication; but if they were, the implication in this case is, that the legislature, if they intended to give the fees of a township treasurer to the county treasurer, would have said so.

Judgment below affirmed.

Bartley, C. J., and Brinkerhoee, Scott, and Sutliee, JJ., concurred.